DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, it is unclear how relative movement occurs between surfaces of the multiple layers of the insulation material?
Claim 16 is rejected by virtue of its dependency on claim 2.


As to claim 15, it is unclear what is meant by the phrase “bend radius”?  Does it mean that the radius the probe is bent during operation?
As to claim 17, it is unclear how the stacking of the layers allows inter-layer movement?
The term "high temperature object" in claim 18 is a relative term which renders the claim indefinite.  The term "high temperature object" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 19 recites the limitation "the high temperature object" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the flexible ceramic material" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the flexible ceramic material" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1, 4 and 13 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (5,689,070).
As to claim 1, Clark et al. (hereinafter Clark) discloses an enhanced EMAT probe and coil comprising at least one layer of an electrically insulation material (104); at least one metallization layer (100), wherein each of the at least one metallization layer (100) is deposited on a first surface of one of the at least one layer of the insulation material (104); and wherein the probe (30, 36) is configured to scan a surface of a test object (16) with a second surface of the one of the at least one layer of the insulation material (104) facing towards the surface of the test object (16) (Fig. 7 and 8).

    PNG
    media_image1.png
    834
    699
    media_image1.png
    Greyscale

As to claim 4, Clark discloses that the insulation material (104) is of a material that withstands continuous operation at a temperature greater than 300°C (Col. 4, line 50).
As to claim 13, Clark discloses that the probe further comprises at least one magnetostrictive layer (52) made of magnetostrictive material, layered abutting the second surface of the one of the at least one layer of the insulation material (104), and configured to be mating the surface of the test object (16) (Fig. 7 and 8).
As to claim 14, Clark discloses that the probe (30) is an eddy current probe (36) (Col. 4, line 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 - 7 and 10 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (5,689,070) in view of Graff et al. (5,050,703).
As to claim 3, Clark fails to disclose that the at least one layer of the insulation material and the at least one metallization layer are stacked on top of each other to form the probe.  Graff et al. (hereinafter Graff) discloses an electrodynamic transducer wherein at least one layer of the insulation material (9) and the at least one metallization layer (12) are stacked on top of each other to form the probe (Col. 6, line 6, Col. 5, Line 37, Fig. 1 and 2).

    PNG
    media_image2.png
    507
    487
    media_image2.png
    Greyscale

Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Clarke in view of the teachings of Graff wherein at least one layer of the insulation material and the at least one metallization layer are stacked on top of each other resulting in reduced mechanical vibrations in the device.
As to claims 5 - 7, Clark fails to disclose that the insulation material is a flexible ceramics material.  Graff discloses that the insulation material (9) is a flexible ceramics material (Col. 6, lines 5 - 7). Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Clarke in view of the teachings of Gaff wherein the insulation material is a flexible ceramics material would provide a water resistant layer.
As to claim 10, Clark fails to disclose that the at least one metallization layer comprises a plurality of transmitting and receiving coil circuits.  Graff discloses that that the at least one metallization layer (12) comprises a plurality of transmitting and receiving coil circuits (7, 8, Fig. 1 and 2).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person 
As to claims 11 and 12, Clark fails to disclose that the coil circuits are configured in a linear array.  Graff discloses that that the coil circuits are configured in a linear array (7, 8, Fig. 1 and 2).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Clarke in view of the teachings of Graff to include the coil circuits in a linear array would make the device more compact.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (5,689,070) in view Kim (2005/0061076).
As to claim 8, Clark fails to disclose that the insulation material is polyimide.  Kim discloses sensors and systems for structural health monitoring wherein the insulation material is polyimide (102, [0064]).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Clarke in view of the teachings of Kim wherein the insulation material is polyimide and would cope with high temperatures.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (5,689,070).
As to claim 9, Clark discloses insulation material (104). However, Clarke fails to explicitly disclose that each of the at least one layer of the insulation material has a thickness of 20 microns or less.  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Clarke such that the thickness of insulation material is 20 microns or less based on routine experimentation (Note MPEP 2144 IV. A.).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wang et al. (8,269,489) is cited for its disclosure of a system and method for eddy current inspection of parts with complex geometries.
Sun et al. (7,952,348) is cited for its disclosure of flexible eddy current array probe and methods of assembling the same.
Hedengren et al. (5,659,248) is cited for its disclosure of a magnetic sensor.
Boyette et al. (5,461,324) is cited for its disclosure of a method for testing circuit traces on a flexible substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/REENA AURORA/Primary Examiner, Art Unit 2858